 1

 2                                                                      FIL,.ED
 3                                                                        OCT 2 . 2019
 4
 5
 6

 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   URANNAG.,                                         Case No.: 3:18-cv-02117-RNB
12                                        Plaintiff,
                                                       MEMORANDUM OPINION AND
13   V.                                                ORDER REGARDING CROSS-
14                                                     MOTIONS FOR SUMMARY
     ANDREW SAUL, Commissioner of
                                                       JUDGMENT
     Social Security, 1
15
                                        Defendant.     (ECFNos.17,21)
16
17
18            On September 12, 2018, plaintiff filed a Complaint pursuant to 42 U.S.C. § 405(g)
19   seeking judicial review of a decision by the Commissioner of Social Security denying her
20   application for a period of disability and disability insurance benefits. Now pending before
21   the Court and ready for decision are the parties' cross-motions for summary judgment. 2
22   For the reasons set forth herein, plaintiffs motion for summary judgment is GRANTED
23   and the Commissioner's cross-motion for summary judgment is DENIED.
24
25
26   1
              Andrew Saul is hereby substituted as the defendant in this case per Fed. R. Civ. P.
27   25(d).
28   2
              The parties have consented to Magistrate Judge jurisdiction.


                                                                                   3: 18-cv-02117-RNB
 1                              PROCEDURAL BACKGROUND
 2         On October 8, 2015, plaintiff filed an application for a period of disability and
 3   disability insurance benefits, alleging disability commencing January 1, 2015. (Certified
 4   Administrative Record ["AR"]) 500-06.) Plaintiff claimed that she was unable to work
 5   due to urinary cancer, high blood pressure, and anxiety. (AR 532.) Her application was
 6   denied initially and upon reconsideration. (AR 424-27, 429-33.)
 7         On June 30, 2016, plaintiff requested a hearing before an administrative law judge
 8   ("ALJ'). (AR 434-35.) The hearing was held on October 17, 2016, with plaintiff electing
 9   to proceed without counsel. Testimony was taken from her and a vocational expert ("VE").
10   (See AR 345-82.)3 The ALJ issued a decision on December 27, 2016, finding that plaintiff
11   was not disabled for purposes of her benefits application. (AR 406-14.) Thereafter,
12   plaintiff requested a review of the decision by the Appeals Council. (AR 464.) On
13   February 27, 2017, the Appeals Council granted review, vacated the ALJ's decision, and
14   remanded for further proceedings. (AR 419-23.)
15         Pursuant to the order of remand, a supplemental hearing was held by the same ALJ
16   on August 8, 2017. Plaintiff again elected to proceed without counsel. Testimony was
17   taken from her and a VE. (See AR 37-93.) The ALJ issued a decision on October 25,
18   2017, again finding that plaintiff was not disabled for purposes of her benefits application.
19   (AR 21-31.) Thereafter, plaintiff (now represented by counsel) requested a review of the
20   decision by the Appeals Council. (AR 498-99.) The ALJ's decision became the final
21   decision of the Commissioner on July 25, 2018, when the Appeals Council denied
22   plaintiffs request for review. (AR 1-6.) This timely civil action followed.
23
24
25
26
27
     3
           At the outset of the hearing, the ALJ deemed plaintiff to have amended her alleged
28
     onset date to March 11, 2014. (See AR 350.)

                                                   2
                                                                                   3:18-cv-02117-RNB
 1                             SUMMARY OF THE ALJ'S FINDINGS
 2         In rendering his decision, the ALJ followed the Commissioner's five-step sequential
 3   evaluation process. See 20 C.F.R. § 404.1520. At step one, the ALJ found that plaintiff
 4   had not engaged in substantial gainful activity since March 11, 2014, the amended alleged
 5   onset date. (AR 23.)
 6         At step two, the ALJ found that plaintiff had the following severe impairments:
 7   "residual effects from treatment of a malignant neoplasm of the ovary and uterine adnexa."
 8   (AR24.) 4
 9         At step three, the ALJ found that plaintiff did not have an impairment or combination
10   of impairments that met or medically equaled the severity of one of the impairments listed
11   in the Commissioner's Listing of Impairments. (AR 26.)
12         Next, the ALJ determined that plaintiff had the residual functional capacity ("RFC")
13   to perform "the full range of skilled, sedentary work" as defined in the Commissioner's
14   regulations, "but such work must have been safe, in that it could not have required more
15   than occasional stooping, bending, twisting or squatting; working on the floor (e.g., no
16   kneeling, crawling or crouching); ascending or descending full flights of stairs (but a few
17   steps up or down not precluded); and working around dangerous unprotected heights,
18   machinery, or chemicals." (AR 26.)
19         For purposes of his step four determination, the ALJ adduced and accepted the VE's
20   testimony that a hypothetical person with plaintiff's vocational profile and RFC would be
21   able to perform the requirements of plaintiff's past relevant work as a bookkeeper, as
22   customarily performed in the national economy (but in reduced numbers). (AR 30.)
23         Accordingly, the ALJ concluded that plaintiff was not disabled. (AR 31.)
24
25
26   4
            The ALJ further found that plaintiff's medically determinable impairment of an
27   anxiety disorder was nonsevere because it "did not cause more than minimal limitation in
     the claimant's ability to perform basic mental work activities for any 12 consecutive month
28
     period of time from the amended alleged onset date to the present." (AR 24.)

                                                  3

                                                                                 3: 18-cv-02117-RNB
 I                             PLAINTIFF'S SOLE CLAIM OF ERROR
 2          Plaintiff claims that the ALJ erred in failing to consider the impact of plaintiffs mild
 3   mental impairment on her ability to work.
 4
 5                                      STANDARD OF REVIEW
 6          Under 42 U.S.C. § 405(g), this Court reviews the Commissioner's decision to
 7   determine whether the Commissioner's findings are supported by substantial evidence and
 8   whether the proper legal standards were applied. DeLorme v. Sullivan, 924 F .2d 841, 846
 9   (9th Cir. 1991). Substantial evidence means "more than a mere scintilla" but less than a
10   preponderance. Richardson v. Perales, 402 U.S. 389,401 (1971); Desrosiers v. Sec'y of
II   Health & Human Servs., 846 F.2d 573, 575-76 (9th Cir. 1988). Substantial evidence is
12   "such relevant evidence as a reasonable mind might accept as adequate to support a
13   conclusion." Richardson, 402 U.S. at 401. The Court must review the record as a whole
14   and consider adverse as well as supporting evidence. Green v. Heckler, 803 F.2d 528, 529-
15   30 (9th Cir. 1986). Where evidence is susceptible of more than one rational interpretation,
16   the Commissioner's decision must be upheld. Gallant v. Heckler, 753 F.2d 1450, 1452
17   (9th Cir. 1984 ).
18
19                                             DISCUSSION
20         To determine whether a claimant has a severe mental impairment at step two of the
21   Commissioner's sequential evaluation process, an ALJ must follow a "special technique."
22   See 20 C.F.R. §§ 404.1520a(a). 5 This entails the following steps: determining whether the
23
24
     5
25          The Court notes that the Social Security Agency revised the medical criteria used to
     evaluate claims involving mental disorders in a revised version of 20 C.F .R. § 404.1520a
26
     effective January 17, 2017. The revised version applies to ALJ decisions issued after that
27   date. See 81 Fed. Reg. 66138-01, at 66138 n.l (Sept. 26, 2016). Since the ALJ decision
     here was issued on October 30, 2017, all references herein to 20 C.F.R. § 404.1520a will
28
     refer to the revised version.

                                                    4

                                                                                    3: l 8-cv-02117-RNB
 1 claimant has any medically determinable mental impairments; rating the degree of
 2   functional limitation resulting from the mental impairment(s) in four broad functional
 3   areas; determining the severity of the mental impairment(s); and then, if any of the mental
 4   impairments is severe, proceeding to step three of the sequential evaluation process. See
 5   20 C.F.R. § 404.1520a(b)-(d).
 6         Pursuant to the Commissioner's regulations in effect at the time of the ALJ's
 7   decision here, the four broad functional areas are: understand, remember, or apply
 8   information; interact with others; concentrate, persist, or maintain pace; and adapt or
 9   manage oneself. See 20 C.F.R. § 404.1520a(c)(3). In rating the degree of limitation in
10   these areas, the following five-point scale is utilized: None, mild, moderate, marked, and
11   extreme. See 20 C.F.R. § 404. l 520a(c)( 4). Under the Commissioner's regulations, if the
12   degrees oflimitation are rated as "none" or "mild," the impairment generally is considered
13   not severe, "unless the evidence otherwise indicates that there is more than a minimal
14   limitation in your ability to do basic work activities." See 20 C.F.R. § 404.1520a(d)(l).
15         Here, the ALJ's decision reflects that he followed the "special technique." He
16   acknowledged that plaintiff had a medically determinable mental impairment of an anxiety
17   disorder. (AR 24.) However, he proceeded to find that (a) plaintiff had no limitation in
18   the first and fourth broad functional areas (i.e., understanding, remembering or applying
19   information; and adapting or managing oneself), and (b) plaintiff had only a mild degree
20   of limitation in the other two broad functional areas (i.e., interacting with others; and
21   concentrating, persisting, or maintaining pace).       Accordingly, the ALJ found that
22   "[b]ecause the claimant's medically determinable mental impairments cause no more than
23   'mild' limitation in any of the functional areas, they are nonsevere." (AR 26.)
24         Plaintiff is not challenging the ALJ's non-severity finding.         Rather, plaintiff
25   contends that the ALJ's failure to incorporate the mild limitations he found in the second
26   and fourth broad functional areas was legal error. Plaintiff further contends that the
27   presence of even mild limitations in concentration, persistence, and pace and in interacting
28   with others would have an impact on plaintiffs ability to perform her past relevant work

                                                  5
                                                                                  3:18-cv-02117-RNB
 1   as a bookkeeper, given the highly skilled nature of the job. In support of this claim of error,
 2   plaintiff is relying principally on the Ninth Circuit's unpublished decision in Hutton v.
 3   Astrue, 491 F. App'x 850 (9th Cir. 2012).
 4         In assessing a claimant's RFC, an ALJ must consider the limiting effect of all
 5   impairments, including those that are non-severe. See 20 C.F.R. § 404.1545(a)(2). In
 6   Hutton, the ALJ determined at step two that the claimant's PTSD caused mild limitations
 7   in concentration, persistence or pace, but was non-severe. Hutton, 491 F. App'x at 850.
 8   The ALJ later explicitly excluded consideration of the claimant's PTSD in making his
 9   determination of the claimant's RFC because he found that the claimant lacked credibility.
10   In holding that the ALJ had erred, the Ninth Circuit reasoned: "[W]hile the ALJ was free
11   to reject Hutton's testimony as not credible, there was no reason for the ALJ to disregard
12   his own finding that Hutton's nonsevere PTSD caused some "mild" limitations in the areas
13   of concentration, persistence, or pace." Hutton, 491 F. App'x at 851.
14         Numerous courts in this Circuit have followed Hutton and found reversible error
15   where the ALJ failed to include mild mental limitations in the assessment of the claimant's
16   RFC. See, e.g., Carlson v. Berryhill, 2019 WL 1116241, at *17-*18 (N.D. Cal. Mar. 10,
17   2019); Barrera v. Berryhill, 2018 WL 4216693, at *4-*5 (C.D. Cal. Sept. 5, 2018); Gates
18   v. Berryhill, 2017 WL 2174401, at *2 (C.D. Cal. May 16, 2017); Smith v. Colvin, 2015 WL
19   9023486, at *8-*9 (N.D. Cal. Dec. 16, 2015); Kramer v. Astrue, 2013 WL 256790, at *2-
20   3 (C.D. Cal. Jan. 22, 2013). Other courts have found Hutton to be inapplicable where the
21   record demonstrates that the ALJ did consider a claimant's non-severe mental impairments
22   before concluding that they did not cause any significant limitation necessitating inclusion
23   in the RFC. See, e.g., Thompson v. Saul, 2019 WL 3302471, at *7 (E.D. Cal. July 23,
24   2019); George A. v. Berryhill, 2019 WL 1875523, at *3-*5 (C.D. Cal. Apr. 24, 2019);
25   Lindsay v. Berryhill, 2018 WL 3487167, at *6 (C.D. Cal. July 18, 2018); Aranda v.
26   Berryhill, 2017 WL 3399999, at *5-*6 (C.D. Cal. Aug. 8, 2017).
27
28

                                                   6

                                                                                    3: 18-cv-02117-RNB
 1         The Court concurs with plaintiff that this case falls squarely under Hutton. 6 The ALJ
 2   here found mild limitations in two of the broad functional areas: interacting with others;
 3   and concentrating, persisting, or maintaining pace.     Based on these findings and his
 4   findings of no limitation in the two other broad functional areas, the ALJ determined that
 5 plaintiffs medically determinable mental impairment of anxiety was non-severe.
 6   However, the ALJ acknowledged that the mental RFC assessment used at steps four and
 7   five of the sequential evaluation process "requires a more detailed assessment by itemizing
 8 various functions contained in the broad categories found in paragraph B of the adult
 9   mental disorders listings." (See AR 26, citing Social Security Ruling 96-8p.)
10   Notwithstanding this acknowledgement, the ALJ discussed plaintiffs anxiety impairment
11   only in connection with Finding No. 3 (severity) of his decision. (See AR 24-26.) The
12   decision does not contain any discussion or reflect any reasoned consideration of the mild
13   limitations caused by plaintiffs anxiety impairment in connection with Finding No. 5
14   (RFC). (See AR 26-30.) Nor does the decision contain any discussion or reflect any
15   reasoned consideration of the mild limitations caused by plaintiffs anxiety impairment in
16   connection with Finding No. 6 (past relevant work). (See AR 30.) The ALJ's boilerplate
17   assertion in connection with Finding No. 3 that his RFC assessment "reflects the degree of
18   limitation the undersigned has found in the 'paragraph B' mental function analysis" was
19   not sufficient.   See Gates, 2017 WL 2174401, at *3 (rejecting the Commissioner's
20   argument that one can "infer" that the ALJ considered plaintiffs mild mental limitations
21   as inconsistent with Hutton); cf Curtis v. Comm'r of Soc. Sec., 584 F. App'x 390, 391 (9th
22   Cir. 2014) ("Although the ALJ wrote that he considered '[a]ll impairments, severe and
23   non-severe,' in determining [the claimant's] residual functional capacity (RFC), we are
24   unable to determine on the record before us whether the ALJ adequately considered [the
25   claimant's] mental health limitations.").
26
27
     6
         Inexplicably, the Commissioner failed even to address Hutton in the
28
     Commissioner's cross-motion/opposition to plaintiffs summary judgment motion.

                                                  7

                                                                                  3: 18-cv-02117-RNB
 1            Thus, the ALJ plainly erred. Moreover, the Court is unable to find that the error was
 2   "inconsequential to the ultimate nondisability determination" and therefore harmless. See
 3   Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). The Court cannot determine what
 4   the result would have been if the ALJ had considered plaintiffs mild mental limitations
 5   when assessing her RFC. Since the ALJ did not include in any of his hypotheticals to the
 6   VE any functional limitations relating to plaintiffs mild limitation in concentrating,
 7   persisting, or maintaining pace (see AR 81-86), the Court also cannot determine how the
 8   VE would have testified had any such limitations been included in the hypotheticals posed.
 9   The Court does note that, when the ALJ included a functional limitation relating to
10   plaintiffs mild limitation in interacting with others in his second hypothetical (specifically,
11   a limitation to only occasional verbal interaction with supervisors and coworkers), the VE
12   testified that all of plaintiffs past work would be precluded. (See AR 83.)
13
14                                  CONCLUSION AND ORDER
15            The law is well established that the decision whether to remand for further
16   proceedings or simply to award benefits is within the discretion of the Court. See, e.g.,
17   Salvador v. Sullivan, 917 F.2d 13, 15 (9th Cir. 1990); McAllister v. Sullivan, 888 F.2d 599,
18   603 (9th Cir. 1989); Lewin v. Schweiker, 654 F.2d 631,635 (9th Cir. 1981). Remand is
19   warranted where additional administrative proceedings could remedy defects in the
20   decision. See, e.g., Kail v. Heckler, 722 F.2d 1496, 1497 (9th Cir. 1984); Lewin, 654 F.2d
21   at 635. Remand for the payment of benefits is appropriate where no useful purpose would
22   be served by further administrative proceedings, Kornockv. Harris, 648 F.2d 525,527 (9th
23   Cir. 1980); where the record has been fully developed, Hoffman v. Heckler, 785 F .2d 1423,
24   1425 (9th Cir. 1986); or where remand would unnecessarily delay the receipt of benefits to
25   which the disabled plaintiff is entitled, Bilby v. Schweiker, 762 F.2d 716, 719 (9th Cir.
26   1985).
27            Here, the Court has concluded that this is not an instance where no useful purpose
28   would be served by further administrative proceedings. Rather, remand is warranted to

                                                    8
                                                                                    3:18-cv-02117-RNB
 1 permit the ALJ to reevaluate whether plaintiff is capable of performing her past relevant
 2   work as a bookkeeper and if not, to proceed to step five of the sequential evaluation process
 3   to determine whether plaintiff can perform other work existing in significant numbers in
 4   the national economy.
 5         For the foregoing reasons, plaintiff's motion for summary judgment is GRANTED,
 6   the Commissioner's cross-motion for summary judgment is DENIED, and it is hereby
 7   ORDERED that Judgment be entered reversing the decision of the Commissioner and
 8 remanding this matter for further administrative proceedings pursuant to sentence four of
 9   42 u.s.c. § 405(g).
10         IT IS SO ORDERED.
11
12   Dated: October 21, 2019
13
14                                                 United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   9

                                                                                   3: 18-cv-02117-RNB
